DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 12/04/2020. 
The status of the Claims is as follows:
Claims 1-37 have been cancelled;
Claims 38-49 are new;
Claims 38-49 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-45, and  47-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bieringer et al (US 20070001363; hereinafter Bieringer)

Regarding Claim 38 Bieringer discloses a packaging machine (1, 2) comprising 
a hopper (1) for holding and feeding a stack (5) of packaging sleeves (3), the hopper (1) having a top (annotated Fig. 1) , from which the stack (5) of sleeves (3) is loadable into the hopper (1), and a terminal end (annotated Fig. 1), from which sleeves (3) of the loaded stack (3) of sleeves (3) are fed, the hopper (1) comprising 



wherein the hopper (1) further comprises a support plate (15) on or by which the hopper support (6, 8, 9) is carried, the support plate (15) removably secured to the packaging machine (1, 2) and removable from the packaging machine (1, 2) to remove the hopper (1) from the packaging machine (1, 2); 

wherein the hopper support (6, 8, 9) includes an inclined section (annotated Fig. 1) and a generally vertical terminal section (annotated Fig. 1), wherein the inclined section (annotated Fig. 1) and the generally vertical terminal section (annotated Fig. 1) meet at an angle in a plane (annotated Fig. 1), the generally vertical terminal section (annotated Fig. 1) extending generally perpendicularly to said plane (annotated Fig. 1) and the inclined portion (annotated Fig. 1) extending at a non-perpendicular angle to said plane (annotated Fig. 1), and 

wherein the generally vertical terminal section (annotated Fig. 1) extends, in a longitudinal direction of the generally vertical terminal section (annotated Fig. 1), a shorter distance from the plane (annotated Fig. 1) than the inclined section (annotated Fig. 1) extends, in a longitudinal direction of the inclined section (annotated Fig. 1), from the plane (annotated Fig. 1); and 

wherein, when the support plate (15) is secured to the packaging machine (1, 2) for use, the plane (annotated Fig. 1) is generally horizontal, the generally vertical terminal section (annotated Fig. 1) extends generally vertically, the inclined section (annotated Fig. 1) extends at said angle to vertical (annotated Fig. 1), and the generally vertical terminal section (annotated Fig. 1) is downstream of the inclined section (annotated Fig. 1); 




    PNG
    media_image1.png
    741
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    893
    671
    media_image2.png
    Greyscale


Regarding Claim 39 Bieringer discloses the invention as described above. Bieringer further discloses in which said angle to vertical is in the range 40 degrees to 50 degrees. (par 7; Claim 3)

Regarding Claim 40 Bieringer discloses the invention as described above. Bieringer further discloses in which said angle to vertical is approximately 45 degrees. (par 7; Claim 3)

Claim 41 Bieringer discloses the invention as described above. Bieringer further discloses in which the hopper support comprises a plurality of hopper rods (annotated Fig. 1) defining a channel (annotated Fig. 1) for receiving sleeves (3) of the stack (5) of sleeves (3). (par 22)

Regarding Claim 42 Bieringer discloses the invention as described above. Bieringer further discloses in which the hopper rods (annotated Fig. 1) are inclined, straight bars (annotated Fig. 1) that provide the inclined section (annotated Fig. 1), and the generally vertical terminal section (annotated Fig. 1) is provided by spacer elements (7). (par 22)

Regarding Claim 43 Bieringer discloses the invention as described above. Bieringer further discloses in which the hopper rods (annotated Fig. 1) include an inclined portion that provide the inclined section (annotated Fig. 1) and a terminal cranked portion that provide the generally vertical terminal section (annotated Fig. 1).

Regarding Claim 44 Bieringer discloses the invention as described above. Bieringer further discloses in which the hopper (1) has a front and a rear, and the plurality of hopper rods (annotated Fig. 1) comprises a single central rear bar, a pair of side bars, and a pair of front bars. (annotated Fig. 1)

Regarding Claim 45 Bieringer discloses the invention as described above. Bieringer further discloses in which the hopper rods (annotated Fig. 1) are inclined, straight bars (Fig. 1) that provide the inclined section (annotated Fig. 1), and the generally vertical terminal section (annotated Fig. 1) is provided by spacer elements (7), and in which the hopper support further includes a guide bar (annotated Fig. 1) connected to one of the pair of front bars (annotated Fig. 

Regarding Claim 47 Bieringer discloses the invention as described above. Bieringer further discloses in which the generally vertical terminal section (annotated Fig. 1) has a depth in the longitudinal direction of the generally vertical terminal section (annotated Fig. 1) of approximately 10mm. Where the Examiner understands that the term approximately is a term of degree and the claim nor the specification does not provide a standard for ascertaining the requisite degree. As such the Examiner has interpreted the term “approximately” as depth that includes more or less than 10mm. 

Regarding Claim 48 Bieringer discloses the invention as described above. Bieringer further discloses in which the top of the hopper (1) is provided by the inclined section (annotated Fig. 1).

Regarding Claim 49 Bieringer discloses the invention as described above. Bieringer further discloses in which the hopper (1) is loaded with a stack (5) of sleeves (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bieringer (US 20070001363) in view of Flagg et al. (US 20070001363; Flagg).

Regarding Claim 46 Bieringer discloses the invention as described above. However Bieringer does not expressly teach a low level alert.

Flagg teaches a packaging machine hopper (102,104) for holding a stack (T) of packaging articles (C), the hopper (102,104) comprising: a support (106,108,400, 402) by way of a plurality of hopper rods (414, 416) defining a channel (between 414,416; Fig. 4) for receiving packaging articles (C) and for holding part of the stack (T) at an angle to vertical (Fig. 1, Fig. 8).

Flagg further teaches a low level alert, (par 11, 45) providing an alert for the operator to load additional carton blanks for the purposes of improving the efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the packaging machine to include a low level alert as taught by Flagg since par 11 and 45 of Flagg suggests that such a modification provides an alert for the operator to load additional carton blanks for the purposes of improving the efficiency of the apparatus.

Response to Arguments
Applicant’s arguments with respect to claims 38-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francioni (US 4991705; of record) a packaging machine hopper (1) for holding a stack of packaging articles (P),the hopper (102,104) comprising: a support (6) by way of a plurality of hopper rods (5) defining a channel for receiving packaging articles (P) and for holding part of the stack (P) at an angle to vertical (C).

Covarrubias (US 20070104564) a packaging machine hopper (Fig, 1) for holding a stack of packaging articles (4),the hopper (Fig. 1) comprising: a support by way of a plurality of hopper rods (7) defining a channel (5) for receiving packaging articles (4) and for holding part of the stack at an angle to vertical (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731               
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731